Citation Nr: 1147146	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  09-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for a hearing loss disability.

2.  Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to January 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

A hearing before the undersigned Veterans Law Judge was held at the RO in April 2010.  The hearing transcript has been associated with the claims file.

In September 2010, the Board denied a compensable rating for hearing loss.  The Veteran appealed to the Veterans Claims Court.  In July 2011, the Court Clerk vacated the Board's decision pursuant to a Joint Motion for Partial Remand (JMR) and remanded the matter to the Board.

As a procedural matter, the Board's September 2010 decision also reopened and remanded issues of entitlement to service connection for an acquired psychiatric disorder and a gastrointestinal disorder; however, these issues were left undisturbed by the JMR.  As they have not been returned to the Board, they are not addressed in this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2000, the RO granted service connection for hearing loss and right ear tinnitus, effective January 17, 1995.  In November 2000, the Veteran filed a claim of increase for tinnitus and a claim of entitlement to TDIU.  He did not file a formal claim of increase for hearing loss; however, it appears the RO inferred an informal claim in the November 2000 claims.  

In January 2003, the RO denied an increased rating for tinnitus, a compensable rating for hearing loss, and entitlement to TDIU.  In February 2003, the Veteran submitted a statement in which he reported that he "request[ed] an appeal because [he did] not agree with [the RO's] decision."  He explained that the reasons for the appeal were that the RO had not considered his service-connected back and psychiatric disorders which rendered him unemployable.   In August 2003, the RO denied service connection for back and psychiatric disorders and entitlement to TDIU.

Per the JMR, the February 2003 statement was a timely notice of disagreement (NOD) with respect to entitlement to TDIU.  Review of the record indicates that a statement of the case (SOC) has not been prepared as of yet for this issue.  An unprocessed NOD must be remanded to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, this issue must be remanded for issuance of an SOC.  

The JMR also instructed that the February 2003 statement was a timely NOD with the claim for an increased rating for hearing loss.  An SOC was prepared for this issue in August 2009.  While acknowledging that the August 2009 SOC was based on a 2007 claim, the JMR indicated that evidence from the 1990s had not been considered.  As directed by the JMR, a supplemental SOC (SSOC) is needed.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain clinical records from the VA Medical Center in Brooklyn for the period from May 2011 to the present.

2.  Issue an SOC addressing the claim of entitlement to TDIU.  The Veteran and his representative should be clearly advised of the need, and time limit, within which to file a substantive appeal if he desires to continue his appeal with respect to this matter.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed. 

3.  Review the September 2010 remand with respect to the claims of entitlement to service connection for acquired psychiatric and gastrointestinal disorders and ensure that the provisions in that remand have been addressed.

4.  After completion of the directives in this remand and the development required by the September 2010 remand, readjudicate all the claims on appeal (hearing loss, acquired psychiatric, gastrointestinal, and TDIU).  Every attempt should be made to return all issues to the Board at the same time.

If any benefit sought on appeal remains denied, the Veteran should be provided an SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

